Citation Nr: 0731652	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  99-16 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for dental trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from February 
1968 to February 1970.

When this matter was last before the Board of Veterans' 
Appeals (Board) in October 2004, it was remanded to the Reno, 
Nevada, Regional Office (RO) for additional development and 
readjudication of the issue of entitlement to service 
connection for dental trauma.  In May 2007, following the 
completion of the requested development, the RO issued a 
supplemental statement of the case continuing the denial of 
service connection, and the matter was returned to the Board 
for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for residuals of a 
dental condition that he believes is related to trauma that 
he sustained as a result of having ridden in a vehicle that 
ran over a land mine.  He alleges that the concussion from 
the resulting explosion "shattered" his four front upper 
teeth (teeth 7 through 10) and that these teeth were capped 
shortly after his discharge in 1970.

When this matter was last before the Board, it was remanded 
for the purpose of obtaining a medical opinion as to whether 
the veteran had a current dental disability that could be 
considered the result of dental trauma in service.  
Consistent with the Board's remand directives, the VA 
examiner who conducted the resulting August 2006 examination 
concluded in a March 2007 addendum report that there was no 
current dental disability affecting teeth number 7, 8, 9, and 
10, and that "any dental disability which occurred during a 
traumatic incident was repaired by full dental crowns which 
were fully functional and in good condition."  The examiner, 
however, did not indicate whether it was at least as likely 
as not that the veteran sustained dental trauma in service 
resulting in his current dental condition (regardless of 
whether that condition rises to the level of a current 
disability).  Further, the report of the examination 
indicates that the conclusion reached by the examiner 
regarding whether the veteran had sustained trauma to his 
teeth was based solely upon the history provided by the 
veteran.  

The Board finds that further clarification of the record is 
necessary in this case.  It is noted in that regard that the 
Board's remand directive that resulted in the August 2006 
dental examination did not properly phrase the question to 
the examiner so as to obtain the necessary medical opinion 
required for the Board to make an informed decision.

A brief review of the pertinent law and salient facts may be 
helpful to ensure full understanding of this case.  The law 
states that as to each noncompensable service-connected 
dental condition, a determination will be made as to whether 
it was due to combat wounds or other service trauma.  38 
C.F.R. § 3.381(b).  The significance of finding a dental 
condition is due to service trauma is that a veteran will be 
eligible for VA outpatient dental treatment, without being 
subject to the usual restrictions of a timely application and 
one-time treatment.  38 C.F.R. § 17.161(c).  Consequently, in 
the case of a claim for service connection for dental trauma 
such as this one, it is not necessary that the veteran have a 
current disability (i.e., it could have been adequately 
corrected prior to the claim), only that the veteran has a 
current dental condition that is due to service trauma.  This 
finding would allow the veteran the benefit of treatment if 
the need arose in the future.  Thus, whether it is as likely 
as not that the veteran sustained dental trauma in service is 
the essence of the veteran's claim.  

In terms of the critical facts, service medical records are 
noted to show an October 1969 instance of dental treatment 
for teeth numbered 7, 8, 9 and 10, with the treatment marked 
as "Car-D-Zno-Eug" for teeth 7 through 9 and "Car-M-Zno-Eug 
for tooth number 10. A February 1970 dental record reflects 
the treatment to be "Car-D-1 pin-lin-sev" for tooth number 9. 
For tooth number 10 the treatment was marked "Car-MFL-2 pins-
lin-sev" and "Car-D-Lin-Sev."  Tooth number 7's treatment was 
marked as "Car-M-lin-sev and tooth number 8's treatment was 
marked as "C-D-lin-sev."  Dental examination at separation in 
July 1970, indicated teeth numbered 8, 10, and 11, were 
restorable teeth.  The veteran indicated that he did not then 
have, nor had he ever had "severe tooth or gum trouble."  A 
history of the veteran having run over a land mine is shown 
in his separation examination; the date of this incident is 
not given.

In an undated health summary prepared in conjunction with the 
veteran's matriculation into the University of Nevada in 
September 1970, the veteran indicated that he had no dental 
problems that needed to be corrected.

The report of a May 1970 VA examination contained no dental 
complaints, findings, or other referrals, although the 
veteran reported driving over a land mine in service.  Ear, 
nose, and throat examination at that time found teeth in 
"good condition."  

On VA Form 10-10, registered in September 1988, the veteran 
reported that he sustained a dental injury in service in 
December 1968, when he shattered his four top front teeth, 
resulting in their extraction.

VA examination in 1990 found that the veteran's four front 
teeth were missing.

The veteran filed the current claim in May 1998.  

VA's duty to assist the claimant while developing his claims, 
pursuant to 38 U.S.C.A. § 5103A includes obtaining a medical 
opinion whenever such an opinion is necessary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 
2002).  The opinion required in this case is whether it is as 
likely as not that the veteran sustained dental trauma in 
service that resulted in a current dental condition 
(regardless of whether or not it is considered to be a 
current disability).

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  Return the claims file to the dental 
examiner who had previously examined the 
veteran in August 2006 for further review 
and obtain an opinion as to the etiology 
of any dental condition of teeth 7, 8, 9 
and 10 which may be present.  If this 
examiner is no longer available, the 
claims file should be forwarded to another 
dental specialist.

The claims folder and a separate copy of 
this remand must be made available to and 
reviewed by the original or alternate 
examiner prior completion of the claims 
file review.

The examiner must indicate in the report 
that the claims file was in fact reviewed 
in conjunction with the report.  In 
particular, the examiner must address the 
service medical records of dental 
treatment and findings regarding teeth 
numbers 7, 8, 9, 10 during active duty as 
well as the separation examination 
documenting an incident in which the 
veteran drove over a land mine.  
Additional examination of the veteran is 
at the option of the examiner, and if such 
is the case, any indicated special tests 
should be undertaken.

The examiner must provide an opinion as to 
whether it is it at least as likely as not 
that any currently identified dental 
condition (regardless of whether or not it 
is considered to be a current disability) 
affecting teeth number 7, 8, 9, 10 was the 
result of the traumatic incident 
documented in the separation examination 
in which the veteran drove over a land 
mine.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale with reference to the salient 
facts and pertinent medical principals.  

3.  Thereafter, the claims file should be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the issue of entitlement 
to service connection for dental trauma 
should be readjudicated.  


If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for service connection, and may result in a denial.  
38 C.F.R. § 3.655 (2006).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


